               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


BMO Harris Bank, N.A., a national
banking association,
                                      Case No. 18-11954
                       Plaintiff,
                                      Judith E. Levy
v.                                    United States District Judge
                                      Mona K. Majzoub
Harry Zoccoli et al,                  Magistrate Judge

                     Defendants.
________________________________/


     ORDER FINDING THAT PLAINTIFF’S ACCOUNTING OF
              EXPENSES IS REASONABLE [71]

      On April 15, 2021, the Court held, through audio-visual technology,

a hearing on Plaintiff BMO Harris Bank N.A.’s motion for an order

finding Defendant Harry Zoccoli, III in contempt of court and ordering a

list of sanctions including fines and incarceration. (ECF No. 62.)

      Before the Court is Plaintiff’s affidavit submitted to demonstrate

the reasonable expenses it incurred in filing the motion for contempt and

in preparing and appearing for the April 2021 show cause hearing. (ECF

No. 71.) The Court is familiar with Plaintiff’s billing policies and has
previously found that Plaintiff’s prior affidavits represented a reasonable

accounting of expenses incurred in pursuing its claim. (ECF No. 68.)

     The Court has reviewed Plaintiff’s recent affidavit and determines

that it represents a reasonable accounting of expenses incurred in

pursuing the motion for contempt. Accordingly, pursuant to the Court’s

prior Order finding the payment of such expenses to be an appropriate

sanction under Fed. R. Civ. P. 37(a)(5)(A), the Court ORDERS Defendant

to reimburse Plaintiff in the amount of $2,700.00.

     IT IS SO ORDERED.

Dated: May 3, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 3, 2021.
                                        s/William J. Barkholz
                                        WILLIAM J. BARKHOLZ
                                        Case Manager




                                    2
